FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                       July 20, 2017
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                      No. 16-7046
 DAVID BRIAN MAGNAN,                          (D.C. No. 6:14-CR-00016-RAW)
                                                        (E.D. Okla.)
          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRISCOE, McKAY, and BALDOCK, Circuit Judges. **


      In January 2000, Defendant David Magnan, a Native American, pleaded guilty

in federal district court to arson in violation of 18 U.S.C. §§ 1153 & 81, and simple

assault in violation of 18 U.S.C. §§ 1153 & 113. The district court sentenced

Defendant to twenty-five months in prison and five years of supervised release. On

March 2, 2004, while on supervised release, Defendant was arrested in Oklahoma

and charged with murdering three individuals and attempting to murder a fourth. On


      *
         This order and judgment is not binding precedent except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
          After examining defense counsel’s Anders brief and the appellate record,
this panel has determined unanimously that oral argument would not materially assist
the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
This case is therefore ordered submitted without oral argument.
May 13, 2004, in response to the state charges, the Government filed a petition to

revoke Defendant’s supervised released. Defendant was subsequently convicted

(pursuant to a plea of guilty), and sentenced to death in Oklahoma state court

because prosecutors mistakenly believed the residence where the murders occurred

was located outside Indian Country. The federal petition to revoke his supervised

release was never adjudicated, presumably because Defendant had been continuously

in state custody and sentenced to death. On federal habeas review, we vacated

Defendant’s state convictions and sentence for want of state court subject matter

jurisdiction. Magnan v. Trammell, 719 F.3d 1159 (10th Cir. 2013).

      Shortly thereafter, in July 2013, the Government charged Defendant with three

counts of murder in Indian Country in violation of 18 U.S.C. § 1153. Around that

time, state officials transferred custody of Defendant to federal authorities. On April

22, 2014, the Government filed an amended petition to revoke Defendant’s

supervised release. Following a trial in October 2015, a jury found Defendant guilty

on all three murder counts. In May 2016, immediately after sentencing Defendant

to three consecutive life sentences, see United States v. Magnan, No. 16-7043, slip

op. (10th Cir. July 20, 2017) (affirming federal murder convictions), the district

court held a revocation hearing. Taking notice of the facts presented at his murder

trial, see id. at 2–10, the court found by a preponderance of the evidence that

Defendant had violated the terms of his supervised release. The court sentenced

Defendant to thirty-six months in prison, to be served consecutive to his three life

                                          2
sentences. Defendant appeals. We exercise jurisdiction pursuant to 28 U.S.C.

§ 1291. Now before us is the assistant federal public defender’s Anders brief

accompanied by his motion to withdraw as counsel. See Anders v. California, 386
U.S. 738 (1967).

      Counsel represents that he finds nothing in the court records or applicable law

that arguably might justify reversal of Defendant’s supervised release revocation.

Neither do we. Only one point counsel makes is even worthy of discussion. Counsel

points out that at his revocation hearing, Defendant objected on the basis that the

delay in the hearing violated his right to due process.       According to counsel,

Defendant’s “objection stems from the twelve year delay in the original filing of the

petition to vacate his supervised release and the hearing taking place.” Anders Brief

at 6. To be sure, “the conditional freedom of a parolee generated by statute is a

liberty interest protected by the Due Process Clause.” Moody v. Daggett, 429 U.S.
78, 85 (1976). But importantly, Defendant’s continuous confinement and consequent

loss of liberty since March 2, 2004, the date of the murders, in no sense derive from

the violations of his supervised release. Moreover, given the three life sentences

ultimately imposed upon Defendant for those murders, the prospect that Defendant

will ever be incarcerated as a result of those release violations is highly improbable

to say the least. See id. at 86–87. Because the hearing delay had no present or

inevitable effect on Defendant’s liberty interest, that delay has not deprived him of

anything. See id. at 87; Hough v. Alderden, 236 F. App’x 350, 352 n.2 (10th Cir.

                                          3
2007) (recognizing that where a defendant is in custody for a crime independent of

any supervised release violation, he is not, for the time being, entitled to due process

protection because his present confinement derives solely from his separate

conviction quite apart from any supervised release violation).

      Accordingly, Defendant’s appeal from the judgment revoking his supervised

release is DISMISSED. Defense counsel’s motion to withdraw is GRANTED as to

appeal no. 16-7046, i.e., so far as it pertains to representation of Defendant on his

supervised release violations.

                                        Entered for the Court,



                                        Bobby R. Baldock
                                        United States Circuit Judge




                                           4